Title: To Benjamin Franklin from the Marquise de Lafayette, 20 June 1780
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Franklin, Benjamin


ce 20 Juin 1780
On m’a dit, monsieur, qu’on avoit eu des nouvelles de Charlestown. Elles m’interessent trop vivement, pour que je n’aye pas quelques droits, a vous demander ce que vous pourriés, et ce que vous voudries bien m’en dire; et Si ce qu’on debitoit, il y a quelques jours de La deroute des anglois, et de la mort du Gal. [General] Clinton se confirme. Ce ne peut être, monsieur, qu’a titre de bonne americaine, et de femme de celui qui recoit des americains, et de vous en particulier, des marques de bonté, si precieuses pour nous, que j’ose vous importuner de toutes ces questions. Pardonnes Les moy je vous en Supplie, rendés justice a La Sincerité de mes sentimens et receves en lhommage.
Jai lhonneur detre, monsieur, votre tres humble et très obeissante servant
NOAILLES DE LA FAYETTE
 
Notation: Me. De Lafayette 20. Juin 1780.
